Order, Family Court, New York County (Dembitz, J., at fact finding and disposition), adjudging appellant to be a juvenile delinquent and placing her with the New York State Division for Youth, Title II, for a period of 15 months, reversed, on the law, and petition dismissed, without costs. At the fact-finding hearing, Police Officer Blake testified that, while off duty, he was standing in the vicinity of 110th Street and Central Park West. An unidentified acquaintance informed him that a robbery had just occurred and that the robber had fled into Central Park. The officer gave immediate pursuit into Central Park. Shortly thereafter, one of the individuals, who had alerted the officer to the robbery, handed him a gun; the individual had apparently found it on the ground. Almost immediately, the appellant approached the officer and asked for the return of her gun. When the officer refused her request, appellant persisted in her statements that the gun belonged to her. Eventually, Blake placed her under arrest for possession of a weapon. Subdivision (b) of section 744 of the Family Court Act provides: “(b) Any determination at the conclusion of a fact-finding hearing that a respondent did an act or acts must be based on proof beyond a reasonable doubt. For this purpose, an uncorroborated confession made out of court by a respondent is not sufficient.” The petitioner contends, upon appeal, that appellant’s confession as to possession of the weapon is corroborated by (i) the gun itself and (ii) her proximity in time and location to the gun. To satisfy subdivision (b) of section 744 of the Family Court Act, it is true that the prosecution need only demonstrate that a crime has been committed. It need not show that a particular defendant is connected with the crime (People v Murray, 40 NY2d 327, 332). Nonetheless, we find the corroborating evidence in this case to be insufficient to satisfy the statute. Neither the gun nor the appellant’s presence at the scene of the recovery establishes the corpus delicti of the crime, i.e., possession of a weapon. (People v Nentarz, 239 App Div 109; People v Barclift, 97 Misc 2d 994.) For this reason, the order adjudicating appellant a juvenile delinquent must be reversed and the petition must be dismissed. Concur — Murphy, P. J., Ross, Markewich, Bloom and Lynch, JJ.